Citation Nr: 0604720	
Decision Date: 02/17/06    Archive Date: 02/28/06	

DOCKET NO.  03-32 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a 
right ankle fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1967 to May 
1969.  His military occupational specialty was 71B20 Clerk 
Typist.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied service 
connection for the residuals of a right ankle fracture.  In 
September 2004, the Board remanded the appeal for additional 
evidentiary development including the conduct of a VA 
examination with claims folder review and request for 
opinion.  All development requested on remand has been 
completed, and the case is now ready for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In April 2004, the veteran testified before a Veterans Law 
Judge (VLJ) at the RO, and that Judge left the Board before a 
final decision could be issued.  Because the standard 
regulatory procedure requires a subsequent Board decision to 
be authored by the VLJ who conducted the hearing, the veteran 
was offered an additional hearing before another VLJ in 
December 2005.  In accordance with the standard notification, 
the veteran did not respond within thirty days (or indeed up 
until present), so it is concluded that he did not want 
another VLJ hearing.   


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran did report foot problems at the time 
of his enlistment examination, and that examination confirmed 
the existence of bilateral pes planus, the residuals of a 
right foot fracture were not noted at the time of the 
veteran's examination for enlistment.  

3.  The evidence on file clearly and unmistakably 
demonstrates that the veteran had some form of a chip 
fracture or a detached fragment approximately one-half 
centimeter in diameter from the lateral malleolus of the 
right ankle prior to service, the veteran sustained a right 
ankle soft tissue injury during service which was acute and 
transitory and resolved prior to separation, the preexisting 
right ankle chip fracture was not permanently increased in 
severity or aggravated during service, and any current, post-
operative, right ankle disability presently existing is not 
related to any incident, injury or disease of active service.  


CONCLUSION OF LAW

The residuals of a right ankle fracture were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 1153, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2005); VAOPGCPREC 3-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in October 2002, 
prior to the issuance of the adverse rating decision now on 
appeal, and he was subsequently provided additional VCAA 
notice in January and September 2004.  These notifications 
informed the veteran of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The service medical records were collected, and the veteran 
was provided two VA examinations which are adequate for 
rating purposes.  The veteran submitted certain private 
medical records for consideration in his behalf.  Pursuant to 
the Board's earlier remand, the veteran was requested to 
provide a medical release form for collection of all private 
medical records reflecting relevant treatment in more recent 
times, and the veteran failed to return a completed medical 
release form so complete private medical records could not be 
collected for review, due to no fault of VA.  The veteran 
provided sworn testimony at a hearing before a Veterans Law 
Judge in April 2004.  The veteran has been provided the 
applicable laws and regulations governing his service 
connection claim in statements of the case issued in August 
2003 and July 2005.  The Board finds that VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for certain specified diseases, including arthritis, which 
become manifest to a compensable degree within one year after 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

In July 2003, the VA General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show, by clear and unmistakable evidence, both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttable standard attaches.  VAOPGCPREC 3-03.  

Facts:  The November 1966 physical examination for service 
induction noted that the feet were abnormal with a notation 
of moderate bilateral pes planus.  The veteran had noted foot 
trouble on the accompanying report of medical history where 
it was also indicated that he had received treatment for foot 
trouble.  However, there was no report or notation of any 
pre-service right ankle injury or fracture.  

In April 1968, the service medical records indicate that the 
veteran sought treatment for right ankle pain after jumping 
from the back of a truck several weeks earlier.  Examination 
revealed no swelling, but tenderness over the first 
metatarsal.  Later that month, X-rays revealed small ossicles 
at the tip of the lateral malleolus.  In May 1968 it was 
noted that there was a loose body palpable out to the lateral 
malleolus.  No instability was shown by X-ray.  In June 1968, 
there was no swelling or deformity and the examiner was 
unable to palpate a loose body.  The impression was 
nonetheless a chip fracture distal to the right lateral 
malleolus.  

In June 1968, an orthopedic consultation noted a smooth extra 
ossicle adjacent to the lateral malleolus which was "very old 
& either congenital or secondary his EPTS [existed prior to 
service] injury at age 11 - as are fragments beneath medial 
malleolus."  The veteran was nonetheless considered fit for 
full duty and for transfer to Vietnam.  

The service medical records also contain the report of a 
private orthopedic examination, also completed in June 1968.  
X-ray studies revealed a detached fragment, approximately 
one-half centimeter in diameter from the right lateral 
malleolus.  The doctor reported that this "appears to be of 
ancient origin."  There is no record that the veteran sought 
or required any further medical treatment for the remainder 
of his active military service, and the physical examination 
for separation did not note any abnormality or disability of 
the right ankle.  

The veteran filed his first claim for VA disability 
compensation with respect to his right ankle in October 2001, 
some 32 years after he was separated from service.  
In testimony before a Veterans Law Judge in April 2004, he 
reported that while he had sprained an ankle when he was a 
child, this injury had been acute and transitory and he had 
not had problems with it throughout his years of schooling, 
during which he had played many sports.  He believed that the 
injury during service was where he sustained the right ankle 
fracture and reported that he had chronic right ankle 
symptoms ever since the injury during service.  He reported 
first receiving treatment for orthopedic problems many years 
later, and that he had sustained certain intercurrent injury 
to the left ankle and right knee around this time and had 
subsequently had surgical repair of the right ankle, left 
ankle and right knee.  

In February 2002, the veteran was seen for VA examination.  
He reported having been employed for many years as a teacher.  
He had chronic right ankle pain.  Examination revealed equal 
right and left leg length, the feet showed no sign of 
abnormal weight bearing and the veteran required no device 
for ambulation.  There were no signs of inflammation, 
deformity, osteomyelitis, or constitutional bone disease.  
The right ankle had some limitation of motion and X-ray 
examination of the right ankle revealed evidence of pinning 
of the right fibula but no sign of fracture or degenerative 
disease of the ankle.  The diagnosis was a resolved right 
ankle fracture, and residuals of right ankle fracture with no 
diagnosis but pathology seen.  

The veteran subsequently submitted certain private medical 
records documenting an intercurrent injury in June 1997 where 
he injured his left ankle and right knee.  These records also 
note that the veteran had chronic pain and discomfort of the 
right ankle which the veteran himself dated back to injury 
during military service.  Also on file is the report of 
private orthopedic surgery in April 2000, when the veteran 
underwent a right ankle arthroscopy with debridement of 
anterior tibial osteophytes, drilling of the osteochondral 
fracture, right talar dome, open removal of an unhealed 
avulsion fracture of the medial malleolus, and lateral 
ligament reconstruction.  The operative report indicates that 
a loose ossicle bone was identified and removed.  However, a 
subsequent surgical report of pathology of the specimen 
submitted indicated that it had been labeled as ankle bone 
right loose body, but the finding upon examination was 
osteocartilaginous loose body from the region of the ankle.  

In April 2004, the veteran's private treating physician 
submitted a statement in which he reported that the veteran 
injured his right ankle during service in 1968.  He opined 
that if the veteran had received an injury prior to 
enlistment, he did not believe that the veteran could have 
participated in the required training necessary to military 
service.  He then proceeded to report how poorly the 
veteran's ankle functioned at present, some 35 years after 
the veteran had separated from service.

In May 2005, the veteran was provided another VA examination.  
The veteran's history of injury as well as the claims folder 
was reviewed and discussed at length in the examination 
report.  The veteran reported persistent pain in both ankles, 
right worse than left.  Examination of the right ankle 
revealed no swelling, edema, or effusion.  There was no 
instability, weakness, tenderness, redness or heat, and no 
abnormal movement or guarding of movement.  There was no 
evidence of abnormal weight bearing or unusual shoe wear 
pattern.  There were no callosities.  There was no functional 
limitation on standing and walking and no evidence of 
ankylosis.  There were two well-healed surgical scars, one on 
each side of the ankle.  There was plantar flexion to 
50 degrees, and dorsal flexion to 15 degrees.  Inversion and 
eversion were normal and the veteran was able to rotate the 
right ankle.  The examining physician reviewed the claims 
folder and noted that the veteran had been found to have 
fractured his right ankle prior to induction into service and 
that he sustained a soft tissue injury during service from 
which no significant abnormal finding were noted in multiple 
treatment records during service.  This physician noted that 
the chip fracture or smooth extra ossicle adjacent to the 
left lateral malleolus had been noted to be very old and 
either congenital or secondary to injury at age 11.  The 
doctor also noted that the ankle was considered normal at 
service separation.  Based upon her review of the entire 
claims file and current examination, it was this physician's 
opinion that the veteran's right ankle problem existed prior 
to his military service and that the soft tissue injury he 
had during service did not result in any aggravation or 
permanent increase in severity of the preservice injury.  The 
diagnosis was an old healed fracture of the lateral malleolus 
with mild degenerative changes with no functional loss.  

Because there was no clear clinical notation of a preexisting 
right ankle injury or fracture at the time the veteran was 
enlisted for service, the presumption of sound condition and 
aggravation is applicable.  However, the Board finds that the 
evidence on file clearly and convincingly demonstrates that 
the veteran entered service with a small residual chip 
fracture or a smooth extra ossicle adjacent to the left 
lateral malleolus at the time he was enlisted for service.  

The clear and convincing evidence supporting this conclusion 
consists of three separate physician's assessments.  During 
service, a military orthopedist concluded that the smooth 
extra ossicle was very old and either congenital or secondary 
to a preservice injury at age 11 since this fragment was 
actually beneath the medial malleolus.  A private orthopedic 
physician, also in June 1968, concluded from examination and 
X-ray study that the detached fragment of approximately one-
half centimeter in diameter appeared to be of "ancient" 
origin.  Finally, in May 2005, with access to and review of 
the entire claims folder, a VA orthopedist concluded that the 
veteran's chip fracture or smooth extra ossicle had indeed 
existed prior to his entrance to military service.  These 
three opinions, two of which were made in 1968, 
contemporaneous with time the veteran sustained a 
superimposed soft tissue injury, and the current VA 
examination, significantly outweigh the April 2004 statement 
from the veteran's private treating physician that he 
believed that the veteran's injury was in fact related to 
service.  

It is clear from reading the private physician's April 2004 
statement that he did not have access to or review of any of 
the veteran's medical records as included in the claims 
folder, especially the service medical records.  The Board 
can only conclude that this physician's opinion is based 
exclusively on the veteran's own reported history to him 
along with a current examination.  As such, the probative 
evidentiary value of this statement is very limited.  Two 
separate doctors during service concluded that the veteran 
had a preservice chip fracture and the most recent VA 
orthopedic examination concurred in this finding.  These 
three clinical opinions coupled with the objective evidence 
as contained in the contemporaneous service medical records 
are clear and convincing.  

The Board also finds that the evidence on file clearly and 
convincingly demonstrates that the veteran's preservice ankle 
injury residual was not permanently increased in severity 
during service.  The service medical records clearly show 
that the veteran stressed his right ankle when jumping from 
the rear of a truck, but these records do not reveal any 
significant trauma, superimposed fracture or other 
identifiable pathology during service.  That is, the veteran 
sustained soft tissue injury only during service, and while 
the service medical records show that this was treated for a 
period of several months, it eventually resolved without 
identifiable residual.  Nor is there any evidence that this 
soft tissue injury permanently increased in severity or 
aggravated the pre-existing chip fracture or extra ossicle 
adjacent to the lateral malleolus.  

The only opinion on file with respect to aggravation is 
contained in the May 2005 VA examination and that orthopedist 
concluded that the evidence on file did not demonstrate a 
permanent increase in severity or worsening of the veteran's 
preservice right ankle injury.  The objective evidence on 
file demonstrates that the veteran's right ankle was noted to 
be normal and without abnormality at service separation, and 
there is a complete absence of any objective medical evidence 
that the veteran had any right ankle problems that required 
any form of medical treatment from 1969 until approximately 
1997, a period of some 28 years.  

Although the veteran argues that he had a symptomatic right 
ankle from service separation at all times until present, 
that testimony is significantly outweighed by the objective 
evidence on file.  The objective evidence on file shows that 
the veteran's right ankle became symptomatic for several 
months during service but that the symptoms resolved without 
any identifiable residual or any permanent increase in 
disability of the pre-service ship fracture, and the veteran 
neither sought nor required any medical treatment for this 
ankle for well over 25 years after he was separated from 
service.  

It is to be expected that this small chip fracture or extra 
ossicle would eventually, through the ordinary progress of 
use over so many years, increase in severity as a matter of 
natural progress.  In this regard, it is noteworthy that the 
report of private orthopedic surgery in April 2000 documents 
not only that the pre-service avulsion fracture of the medial 
malleolus was removed, but that this procedure also involved 
additional significant debridement of anterior tibial 
osteophytes, right talar dome, and lateral ligament 
reconstruction, and no evidence shows or suggests that these 
additional right ankle abnormalities were caused either by 
the pre-service chip fracture, or the acute soft tissue 
injury during service some 32 years earlier during service in 
1968.   

The Board finds that the evidence on file clearly and 
convincingly shows that the veteran had a small chip fracture 
or extra ossicle deformity at the time he was enlisted for 
service, which in 1968 was referred to as being "of ancient 
origin," and that this injury clearly and convincingly did 
not permanently increase in severity during service as a 
result of the veteran jumping from the rear of a truck.  
After nearly 30 years of use, the right ankle did eventually 
require surgical care through orthoscopic treatment which was 
apparently conducted with great success.  In this regard, it 
is noteworthy that the May 2005 VA orthopedic examination 
found the ankle, five years after surgery, to be in extremely 
good physical condition without swelling, edema, effusion, 
instability, weakness, tenderness and without abnormal moving 
or guarding.  The Board does not find that any present post-
surgical residual of either pain or minor degenerative 
changes to be attributable to any incident, injury or disease 
of active military service.  





ORDER


Entitlement to service connection for the residuals of a 
right ankle fracture is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


